UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-6387



DAMIAN JACKSON,

                                              Plaintiff - Appellant,

          versus


JAMES L. JENKINS, Chairman,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-01-252)


Submitted:   June 13, 2002                  Decided:   June 18, 2002


Before WIDENER, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Damian Jackson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Damian Jackson appeals the district court’s order dismissing

without   prejudice   his   42   U.S.C.A.   §   1983    (West   Supp.   2001)

complaint.     Jackson’s case was referred to a magistrate judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (1994).           The magistrate judge

recommended that relief be denied and advised Jackson that failure

to file timely and specific objections to this recommendation could

waive appellate review of a district court’s order based on the

recommendation.    Despite this warning, Jackson failed to file any

objections to the magistrate judge’s recommendation.

     The timely filing of objections to the magistrate judge’s

recommendation is necessary to preserve appellate review of the

substance of that recommendation when the parties have been warned

that failure to object will waive appellate review.             Fed. R. Civ.

P. 72(b); Wright v. Collins, 766 F.2d 841, 845-47 (4th Cir. 1985);

see also Thomas v. Arn, 474 U.S. 140, 155 (1985).           Failure to file

timely specific objections shall constitute a waiver of a party’s

appellate review if the recommendation is accepted by a district

judge.    United States v. Schronce, 727 F.2d 91, 94 & n.4 (4th Cir.

1985).    Jackson has waived appellate review by failing to file any

objections to the magistrate judge’s recommendation after receiving

proper notice. Accordingly, we affirm the judgment of the district

court.    We dispense with oral argument because the facts and legal




                                    2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                3